PER CURIAM:
In this bankruptcy case the district court entered an order requiring the appellant-attorneys to produce certain evidence. The appellee-trustee assured the court during oral argument that the evidence sought has been otherwise obtained and that the trustee does not intend to assert any right or remedy under the district court’s order. During oral argument both the appellants and the appellee agreed that the issue here involved is now moot. Therefore, the case is remanded to the district court with directions to vacate the order granting motion to compel answers entered on the 12th day of July, 1968.
Remanded with directions.